                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARLENE BELL-SPARROW,                               Case No. 19-cv-00997-TSH
                                   8                   Plaintiff,
                                                                                            ORDER DISMISSING CASE
                                   9             v.
                                                                                            Re: Dkt. No. 34
                                  10     AT&T INC.,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On December 1, 2019, the parties filed a stipulation to arbitrate Plaintiff’s disputes in

                                  14   accordance with the procedures of the AAA and to dismiss this action as moot due to the lack of

                                  15   controversy between the parties. ECF No. 34. Good cause appearing, the Court GRANTS the

                                  16   parties’ request and DISMISSES this action pursuant to stipulation.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: December 2, 2019

                                  20
                                                                                                    THOMAS S. HIXSON
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
